                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           CASE NO. 1:14-CV-954

 STUDENTS FOR FAIR
 ADMISSIONS, INC.,

                        Plaintiff,

                      v.


 UNIVERSITY OF NORTH
 CAROLINA et al.,

                        Defendants.


                  JOINT MOTION FOR EXTENSION OF TIME
              FOR REMAINING SUMMARY JUDGMENT BRIEFING

       Plaintiff Students for Fair Admissions, Inc. and the UNC-Defendants jointly

request that the Court issue an order setting the deadlines for remaining summary

judgment briefing consistent with the Court’s previously entered scheduling order.

       In support of this Motion, the parties state as follows:

       1.     On March 13, 2018, the Court issued an order relating to the conclusion of

expert discovery and summary judgment briefing, finding that good cause existed to

grant the parties’ joint motion for extension of time. (Dkt. 129.)

       2.     In the March 13, 2018 Order, the Court ordered that briefs in opposition to

summary judgment shall be due 45 days after any motion for summary judgment and

reply briefs shall be due 30 days after that. (Id.)




      Case 1:14-cv-00954-LCB-JLW Document 172 Filed 01/24/19 Page 1 of 5
       3.     On September 18, 2018, the Court ordered an additional period of limited

discovery (Dkt. 149.) Pursuant to that Order, the Court ordered that any motions for

summary judgment be due January 18, 2019. (Id. at 8.) The September 18, 2018 Order

did not address the deadlines for briefs in opposition or reply briefs. Pursuant to Local

Rule 7.3 of the Rules of Practice and Procedure of the United States District Court for the

Middle District of North Carolina, any response to a motion to summary judgment shall

be filed within 30 days and any reply brief within 14 days.

       4.     As set forth in their previous Joint Motion for Extension of Time and Case

Deadlines (Dkt. 128), the parties submit that a brief extension of the default deadlines for

summary judgment briefing consistent with the Court’s March 13, 2018 Order are in the

interests of justice and do not unfairly prejudice any party. The parties do not request the

modifications to unduly delay this matter or for any other improper purpose but to simply

restore the status quo consistent with the March 13, 2018 Order.

       WHEREFORE, SFFA and UNC-Defendants respectfully request that the Court

grant the parties leave to file briefs in opposition to the pending motions for summary

judgment by March 4, 2019 (45 days) and reply briefs by April 4, 2019 (30 days).

        A proposed Order is attached.




                                             2


     Case 1:14-cv-00954-LCB-JLW Document 172 Filed 01/24/19 Page 2 of 5
 Respectfully submitted this 24th day of January, 2019.

                                                 JOSHUA H. STEIN
                                                 Attorney General

/s/ Patrick Fitzgerald                           /s/ Stephanie Brennan
Patrick Fitzgerald                               Stephanie Brennan
Amy Van Gelder                                   Special Deputy Attorney General
Lara Flath                                       NC State Bar No. 35955
Marianne Combs                                   E: sbrennan@ncdoj.gov
Skadden, Arps, Slate, Meagher & Flom, LLP
155 North Wacker Drive                          /s/ Nora Sullivan
Chicago, IL 60606-1720                          Nora Sullivan
(312) 407-0700                                  Assistant Attorney General
E: patrick.fitzgerald@skadden.com               NC State Bar No. 43284
E: amy.vangelder@skadden.com                    E: nsullivan@ncdoj.gov
E: lara.flath@skadden.com
E: marianne.combs@skadden.com




                                                Attorneys for Defendants




                                      3


Case 1:14-cv-00954-LCB-JLW Document 172 Filed 01/24/19 Page 3 of 5
   Respectfully submitted this 24th day of January, 2019.

/s/ Thomas R. McCarthy                            /s/ Alan M. Ruley
Thomas R. McCarthy                                Alan M. Ruley
Consovoy McCarthy PLLC                            N.C. State Bar No. 16407
3033 Wilson Boulevard, Suite 700                  Bell, Davis & Pitt, P.A.
Arlington, Virginia 22201                         P.O. Box 21029
(703) 243-4923                                    Winston Salem, NC 270120-1029
E: tom@consovoymccarthy.com                       (336) 704-4147
                                                  E: aruley@belldavispitt.com
/s/ William S. Consovoy
William S. Consovoy
Consovoy McCarthy PLLC
3033 Wilson Boulevard, Suite 700
Arlington, Virginia 22201
(703) 243-4923
E: will@consovoymccarthy.com

/s/ J. Michael Connolly
J. Michael Connolly
Consovoy McCarthy PLLC
3033 Wilson Boulevard, Suite 700
Arlington, Virginia 22201
(703) 243-4923
E: mike@consovoymccarthy.com



                                                  Attorneys for Plaintiffs




                                        4


 Case 1:14-cv-00954-LCB-JLW Document 172 Filed 01/24/19 Page 4 of 5
                             CERTIFICATE OF SERVICE

      I hereby certify that I served the foregoing Joint Motion for Extension of Time for

Remaining Summary Judgment Briefing via the Court’s electronic filing systems,

pursuant to the Electronic Filing Procedures, on all attorneys of record who have entered

an appearance by ECF in this matter.

      This 24th day of January, 2019.

                                                       /s/ Lara Flath
                                                       Lara Flath




                                            5


     Case 1:14-cv-00954-LCB-JLW Document 172 Filed 01/24/19 Page 5 of 5
